Exhibit 10.02
 
 

 [chase.jpg] Credit Agreement

 
Dated as of February 28, 2012
 
This Credit Agreement is between JPMorgan Chase Bank, N.A. (together with its
successors and assigns, the "Bank"), whose address is 201 St. Charles Avenue,
New Orleans, LA 70170, and Blackwater Georgia, L.L.C. (individually, the
"Borrower" and if more than one, collectively, the "Borrowers"), whose address
is 660 La Bauve Drive, Westwego, LA 70094.
 
1.          Credit Facilities.
 
1.1   Scope. This agreement, unless otherwise agreed to in writing by the Bank
and the Borrower or prohibited by any Legal Requirement (as hereafter
defined),governs the Credit Facilities as defined below. Advances under any
Credit Facilities shall be subject to the procedures established from time to
time by the Bank. Any procedures agreed to by the Bank with respect to obtaining
advances, including automatic loan sweeps, shall not vary the terms or
conditions of this agreement or the other Related Documents regarding the Credit
Facilities.
 
1.2    The Bank agrees to make a $1,380,000 non-revolving construction line of
credit and term loan to Borrower to finance the construction of a new storage
tank in Brunswick, Georgia.
 
1.3    The Borrower agrees to pay the Bank a commitment fee of $13,800 on the
date hereof.
 
2.          Definitions and Interpretations.
 
2.1   Definitions. As used in this agreement, the following, terms have the
following respective meanings:
 
A.           "Affiliate" means any Person which, directly or indirectly Controls
or is Controlled by or under common Control with, another Person, and any
director or officer thereof. The Bank is under no circumstances to be deemed an
Affiliate of the Borrower or any of its Subsidiaries.
 
B.           "Authorizing Documents" means certificates of authority to transact
business, certificates of good standing, borrowing resolutions, appointments,
officer's certificates, certificates of incumbency, and other documents which
empower and authorize or evidence the power and authority of all Persons (other
than the Bank) executing any Related Document or their representatives to
execute and deliver the Related Documents and perform the Person's obligations
thereunder.
 
C.           "Collateral" means all Property, now or in the future subject to
any Lien in favor of the Bank, securing or intending to secure, any of the
Liabilities.
 
D.           "Control" as used with respect to any Person, means the power to
direct or cause the direction of, the management and policies of that Person,
directly or indirectly, whether through the ownership of Equity Interests. by
contract, or otherwise. "Controlling" and "Controlled" have meanings correlative
thereto.
 
E.           "Credit Facilities" means all extensions of credit from the Bank to
the Borrower, whether now existing or hereafter arising, including but not
limited to those described in Section 1, if any, and those extended
contemporaneously with this agreement.
 
F.           "Distributions" means all dividends and other distributions made to
any Equity Owners, other than salary, bonuses, and other compensation for
services expended in the current accounting period.
 
G.           "Equity Interests" means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest
 
H.           "Equity Owner" means a shareholder, partner, member, holder of a
beneficial interest in a trust or other owner of any Equity Interests.
 
 
1

--------------------------------------------------------------------------------

 
I.   "GAAP" means generally accepted accounting principles in effect from time
to time in the United States of America, consistently applied.
 
J.           "Legal Requirement" means any law, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing) of
any foreign governmental authority, the United States of America, any state
hereof, any political subdivision of any of the foregoing or any agency,
department, commission, board, bureau, court or other tribunal having
jurisdiction over the Bank, any Pledgor or any Obligor or any of its
Subsidiaries or their respective Properties or any agreement by which any of
them is bound.
 
K.           "Liabilities" means all indebtedness, liabilities and obligations
of every kind and character of the borrower to the Bank, whether the
obligations, indebtedness and liabilities are individual, joint and several
(solidary), contingent or otherwise, now or hereafter existing, including,
without limitation, all liabilities, interest, costs and fees, arising under or
from any note, open account, overdraft, credit card, lease, Rate Management
Transaction, letter of credit application, endorsement, surety agreement,
guaranty, acceptance, foreign exchange contract or depository service contract,
whether payable to the Bank or to a third party and subsequently acquired by the
Bank, any monetary obligations (including interest) incurred or accrued during
the pendency of any bankruptcy. insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements or substitutions of any of the foregoing.
 
L.            "Lien" means any mortgage, deed of trust, pledge, charge,
encumbrance, security interest, collateral assignment or other lien or
restriction of any kind.
 
M.            "Notes" means all promissory notes, instruments and/or contracts
now or hereafter evidencing the Credit Facilities.
 
N.            "Obligor" means any Borrower, guarantor, surety, co-signer,
endorser, general partner or other Person who may now or in the future be
obligated to pay any of the Liabilities.
 
0.    "Organizational Documents" means, with respect to any Person, certificates
of existence or formation, documents establishing or governing the Person or
evidencing or certifying that the Person is duly organized and validly existing
in accordance with all applicable Legal Requirements, including all amendments,
restatements, supplements or modifications to such certificates and documents as
of the date of the Related Document referring to the Organizational Document and
any and all future modifications thereto approved by the Bank.
 
P.            "Permitted Investments" means (1) readily marketable direct
obligations of the United States of America or any agency thereof with
maturities of one year or less from the date of acquisition: (2) fully insured
(if issued by a bank other than the Bank) certificates of deposit with
maturities of one year or less from the date of acquisition issued by any
commercial bank operating in the United States of America having capital and
surplus in excess of $500,000,000.00; and (3) commercial paper of a domestic
issuer if at the time of purchase such paper is rated in one of the two highest
rating categories of Standard and Poor's Corporation or Moody's Investors
Service.
 
Q.            "Person" means any individual, corporation, partnership, limited
liability company, joint venture, joint stock association, association, bank.
business trust, trust, unincorporated organization, any foreign governmental
authority, the United States of America, any state of the United States and any
political subdivision of any of the foregoing or any other form of entity.
 
R.            "Pledgor" means any Person providing Collateral.
 
S.            "Property" means any interest in any kind of property or asset,
whether real, personal or mixed, tangible or intangible.
 
T.            "Rate Management Transaction" means any transaction (including an
agreement with respect thereto) that is a rate swap. basis swap, forward rate
transaction. commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction.
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
 
 
2

--------------------------------------------------------------------------------

 
U.            "Related Documents" means this agreement, the Notes, applications
for letters of credit, all loan agreements, credit agreements, reimbursement
agreements, security agreements, mortgages. deeds of trust, pledge agreements,
assignments, guaranties, and any other instrument or document executed in
connection with this agreement or with any of the Liabilities.
 
V.            "Subsidiary" means, as to any particular Person (the "parent"), a
Person the accounts of which would be consolidated with those of the parent in
the parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of the date of determination, as well as any
other Person of which fifty percent (50%) or more of the Equity Interests is at
the time of determination directly or indirectly owned. Controlled or held, by
the parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.
 
2.2   Interpretations. Whenever possible, each provision of the Related
Documents shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements. If any provision of this agreement cannot be
enforced. the remaining portions of this agreement shall continue in effect. In
the event of any conflict or inconsistency between this agreement and the
provisions of any other Related Documents, the provisions of this agreement
shall control. Use of the term "including" does not imply any limitation on (but
may expand) the antecedent reference. Any reference to a particular document
includes all modifications, supplements, replacements, renewals or extensions of
that document, but this rule of construction does not authorize amendment of any
document without the Bank's consent. Section headings are for convenience of
reference only and do not affect the interpretation of this agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP. Whenever the Bank's
determination, consent. approval or satisfaction is required under this
agreement or the other Related Documents or whenever the Bank may at its option
take or refrain from taking any action under this agreement or the other Related
Documents, the decision as to whether or not the Bank makes the determination,
consents, approves, is satisfied or takes or refrains from taking any action,
shall be in the sole and exclusive discretion of the Bank, and the Bank's
decision shall be final and conclusive.
 
3.    Conditions Precedent to Extensions of Credit.
 
3.1   Conditions Precedent to Initial Extension of Credit under each of the
Credit Facilities. Before the first extension of credit governed by this
agreement and any initial advance under any of the Credit Facilities, whether by
disbursement of a loan. issuance of a letter of credit, or otherwise, the
Borrower shall deliver to the Bank, in form and substance satisfactory to the
Bank:
 
A.            Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, the security agreements, the pledge
agreements, financing statements, mortgages or deeds of trust, the guaranties,
the subordination agreements, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
agreement or the other Related Documents;
 
B.            Organizational and Authorizing Documents. The Organizational
Documents and Authorizing Documents of the Borrower and any other Persons (other
than the Bank) executing the Related Documents in form and substance
satisfactory to the Bank that at a minimum: (i) document the due organization,
valid existence and good standing of the Borrower and every other Person (other
than the Bank) that is a party to this agreement or any other Related Document;
(ii) evidence that each Person (other than the Bank) which is a party to this
agreement or any other Related Document has the power and authority to enter
into the transactions described therein: and (iii) evidence that the Person
signing on behalf of each Person that is a party to the Related Documents (other
than the Bank) is duly authorized to do so; and
 
C.            Liens. The termination, assignment or subordination, as determined
by the Bank, of all Liens on the Collateral in favor of any secured party (other
than the Bank).
 
D.            Collateral. A Continuing Security Agreement covering all of
Borrower's personal property (including its rights under an agreement between
the Borrower and Univar USA Inc., dated as of February 1, 2012, and the
Continuing Pledge of Collateral Mortgage Note by Blackwater New Orleans, L.L.C.
secured by real property located at 660 La Bauve Drive, Westwego, Louisiana;
together with a Continuing Guaranty Agreement by Blackwater Midstream Corp.
 
 
3

--------------------------------------------------------------------------------

 
3.2   Conditions Precedent to Each Extension of Credit. Before any extension of
credit governed by this agreement, whether by disbursement of a loan, issuance
of a letter of credit or otherwise, the following conditions must be satisfied:
 
A.            Representations. The representations of the Borrower and any other
parties. other than the Bank. in the Related Documents are true on and as of the
date of the request for and funding of the extension of credit:
 
B.            No Event of Default. No default, event of default or event that
would constitute a default or event of default but for the giving of notice, the
lapse of time or both, has occurred in any provision of this agreement, the
Notes or any other Related Documents and is continuing or would result from the
extension of credit;
 
C.            Additional Approvals, Opinions, and Documents. The Bank has
received any other approvals, opinions and documents as it may reasonably
request; and
 
D.            No Prohibition or Onerous Conditions. The making of the extension
of credit is not prohibited by and does not subject the Bank, any Obligor, or
any Subsidiary of the Borrower to any penalty or onerous condition under, any
Legal Requirement.
 
4.   Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:
 
4.1   Insurance. Maintain insurance with financially sound and reputable
insurers, with such insurance and insurers to be satisfactory to the Bank,
covering its Property and business against those casualties and contingencies
and in the types and amounts as are in accordance with sound business and
industry practices, and furnish to the Bank, upon request of the Bank, reports
on each existing insurance policy showing such information as the Bank may
reasonably request.
 
4.2   Existence. Maintain its existence and business operations as presently in
effect in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been property reflected on
its books and, at the Bank's request, adequate funds or security has been
pledged or reserved to insure payment.
 
4.3   Financial Records. Maintain proper books and records of account, in
accordance with GAAP, and consistent with financial statements previously
submitted to the Bank.
 
4.4   Inspection. Permit the Bank. its agents and designees to: (a) inspect and
photograph its Property, to examine and copy files, books and records, and to
discuss its business, operations, prospects, assets, affairs and financial
condition with the Borrower's or its Subsidiaries' officers and accountants, at
times and intervals as the Bank reasonably determines; (b) perform audits or
other inspections of the Collateral, including the records and documents related
to the Collateral; and (c) confirm with any Person any obligations and
liabilities of the Person to the Borrower or its Subsidiaries. The Borrower
will, and will cause its Subsidiaries to cooperate with any inspection or audit.
The Borrower will pay the Bank the reasonable costs and expenses of any audit or
inspection of the Collateral (including fees and expenses charged internally by
the Bank for asset reviews) promptly after receiving the invoice.
 
4.5   Financial Reports. Furnish to the Bank whatever information, statements,
books and records the Bank may from time to time reasonably request, including
at a minimum:
 
A.            Within forty-five (45) days after each quarterly period, the
consolidated financial statements of the Borrower and its Subsidiaries prepared
and presented in accordance with GAAP, including a balance sheet as of the end
of that period, and income statement for that period, and, if requested at any
time by the Bank, statements of cash flow and retained earnings for that period,
all certified as correct by one of its authorized agents, together with a
compliance certificate including a calculation of the financial covenants.
 
B.            Within one hundred and twenty (120) days after and as of the end
of each of its fiscal years, the consolidated audited financial statements of
Blackwater Midstream Corp. prepared and presented in accordance with GAAP,
including a balance sheet and statements of income, cash flow and retained
earnings, such financial statements to be audited by an independent certified
public accountant of recognized standing satisfactory to the Bank.
 
4.6   Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of (I) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could materially affect its business,
assets, affairs, prospects or financial condition; (2) the occurrence of any
event which gives rise to the Bank's option to terminate the Credit Facilities;
(3) the institution of steps by it to withdraw from, or the institution of any
steps to terminate, any employee benefit plan as to which it may have liability;
(4) any reportable vent or any prohibited transaction in connection with any
employee benefit plan; (5) any additions to or changes in the locations of its
businesses; and (6) any alleged breach by the Bank of any provision of this
agreement or of any other Related Document.
 
 
4

--------------------------------------------------------------------------------

 
4.7    Other Agreements. Comply with all terms and conditions of all other
agreements, whether now or hereafter existing, between it and any other Person.
 
4.8   Title to Assets and Property. Maintain good and marketable title to all of
its Properties, and defend them against all claims and demands of all Persons at
any time claiming any interest in them.
 
4.9   Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, perfect any Lien. comply with any
Legal Requirement applicable to the Bank or the Credit Facilities or describe
more fully particular aspects of the agreements set forth or intended to be set
forth in any of the Related Documents.
 
4.10   Employee Benefit Plans. Maintain each employee benefit plan as to which
it may have any liability, in compliance with all Legal Requirements.
 
4.11   Banking Relationship. Establish and maintain its primary banking
depository and disbursement relationship with the Bank.
 
4.12    Compliance Certificates. Provide the Bank, within one hundred and twenty
(120) days after the end of each fiscal year, beginning with the fiscal year
ending March 31, 2013, with a certificate executed by its chief financial
officer, or other officer or an individual satisfactory to the Bank, certifying
that, as of the date of the certificate, no default exists under any provision
of this agreement or the other Related Documents.
 
5.   Negative Covenants.
 
5.1    Unless otherwise noted, the financial requirements set forth in this
section will be computed in accordance with GAAP applied on a basis consistent
with financial statements previously submitted by the Borrower to the Bank.
 
5.2   Without the written consent of the Bank, the Borrower will not and no
Subsidiary of the Borrower will:
 
A.           Distributions. Redeem, retire, purchase or otherwise acquire,
directly or indirectly, any of its Equity Interests, return any contribution to
an Equity Owner or, other than stock dividends and dividends paid to the
Borrower, declare or pay any Distributions: provided, however, that if there is
no existing default under this agreement or any other Related Document and to do
so will not cause a default under any of such agreements the Borrower may pay
Distributions to its Equity Owners sufficient in amount to pay their income tax
obligations attributable to the Borrower's taxable income if the Borrower is a
sub S corporation, limited liability company or partnership.
 
B.           Sale of Equity Interests. Issue, sell or otherwise dispose of its
Equity Interests.
 
C.           Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (1) unsecured trade debt incurred
in the ordinary course of business, (2) indebtedness owing to the Bank, (3)
indebtedness reflected in its latest financial statement furnished to the Bank
prior to execution of this agreement and that is not to be paid with proceeds of
borrowings under the Credit Facilities, and (4) indebtedness outstanding as of
the date hereof that has been disclosed to the Bank in writing and that is not
to be paid with proceeds of borrowings under the Credit Facilities.
 
D.           Guaranties. Guarantee or otherwise become or remain secondarily
liable on the undertaking of another, except for endorsement of drafts for
deposit and collection in the ordinary course of business.
 
E.           Liens. Create or permit to exist any Lien on any of its Property
except: existing Liens known to and approved by the Bank; Liens to the Bank:
Liens incurred in the ordinary course of business securing current
non-delinquent liabilities for taxes, worker's compensation, unemployment
insurance, social security and pension liabilities.
 
 
5

--------------------------------------------------------------------------------

 
F.           Use of Proceeds. Use, or permit any proceeds of the Credit
Facilities to be used, directly or indirectly, for the purpose of "purchasing or
carrying any margin stock" within the meaning of Federal Reserve Board
Regulation U. At the Bank's request, it will furnish a completed Federal Reserve
Board Form U-1.
 
G.           Continuity of Operations. (1) Engage in any business activities
substantially different from those in which it is presently engaged; (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
Person, change its name, dissolve, or sell any assets out of the ordinary course
of business; or (3) enter into any arrangement with any Person providing for the
leasing by it of Property which has been sold or transferred by it to such
Person.
 
H.            Limitation on Negative Pledge Clauses. Enter into any agreement
with any Person other than the Bank which prohibits or limits its ability to
create or permit to exist any Lien on any of its Property, whether now owned or
hereafter acquired.
 
I.            Conflicting Agreements. Enter into any agreement containing any
provision which would be violated or breached by the performance of its
obligations under this agreement or any of the other Related Documents.
 
J.            Transfer of Ownership. Permit any pledge of any Equity Interest in
it or any sale or other transfer of any Equity Interest in it.
 
K.            Loans, Advances to and Investments in Others and Receivables from
Others. Purchase, hold or acquire any Equity Interest or evidence of
indebtedness of, make or permit to exist any loans or advances to, permit to
exist any receivable from, or make or permit to exist any investment or acquire
any interest whatsoever in, any Person, except: (1) extensions of trade credit
to customers in the ordinary course of business on ordinary terms; (2) Permitted
Investments; and (3) loans, advances, investments and receivables existing as of
the date of this agreement that have been disclosed to and approved by the Bank
in writing and that are not to be paid with proceeds of borrowings under the
Credit Facilities.
 
L.            Organizational Documents. Alter, amend or modify any of its
Organizational Documents.
 
M.            Fixed Charge Coverage Ratio. Permit its "Fixed Charge Coverage
Ratio" (hereinafter defined in this subsection) for any "Test Period"
(hereinafter defined in this subsection) to be less than 1.20 to 1.00. As used
in this subsection the term "Fixed Charge Coverage Ratio" means the ratio of (i)
net income before income tax expense, plus amortization expense, depreciation
expense, interest expense, rent and operating lease payments made, minus any
Distributions made, all computed for the Test Period, to (ii) prior period
current maturities of long term debt and capital leases (i.e., current
maturities of long term debt and capital leases computed as of the beginning of
the Test Period), plus interest expense, income tax expense, rent and operating
lease payments made, all computed for the Test Period, except as expressly noted
otherwise. As used in this subsection, the term "Test Period" means each fiscal
year, beginning with the fiscal year ending March 31, 2013.
 
N.            Government Regulation. (1) Be or become subject at any time to any
Legal Requirement or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits the Bank from making any advance or extension of credit to it or from
otherwise conducting business with it, or (2) fail to provide documentary and
other evidence of its identity as may be requested by the Bank at any time to
enable the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.
 
0.   Subsidiaries. Form, create or acquire any Subsidiary.
 
5.3   Financial Statement Calculations. The financial covenant(s) set forth in
the Section entitled "Negative Covenants" or in any subsection thereof shall,
except as may be otherwise expressly provided with respect to any particular
financial covenant, be calculated on the basis of the Borrower's financial
statements prepared on a consolidated basis with its Subsidiaries in accordance
with GAAP. Except as may be otherwise expressly provided with respect to any
particular financial covenant, if any financial covenant states that it is to be
tested with respect to any particular period of time (which may be referred to
therein as a "Test Period") ending on any test date (e.g., a fiscal month end,
fiscal quarter end, or fiscal year end), then compliance with that covenant
shall be required commencing with the period of time ending on the first test
date that occurs after the date of this agreement (or, if applicable, of the
amendment to this agreement which added or amended such financial covenant).
 
 
6

--------------------------------------------------------------------------------

 
6.   Representations and Warranties by the Borrower. To induce the Bank to enter
into this agreement and to extend credit orother financial accommodations under
the Credit Facilities, the Borrower represents and warrants as of the date of
this agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all Liabilities under the Notes and other Related Documents are paid in
full: (a) the execution and delivery of this agreement and the other Related
Documents to which it is a party, and the performance of the obligations they
impose, do not violate any Legal Requirement, conflict with any agreement by
which it is bound, or require the consent or approval of any other Person, (b)
this agreement and the other Related Documents have been duly authorized,
executed and delivered by all parties thereto (other than the Bank) and are
valid and binding agreements of those Persons, enforceable according to their
terms, except as may be limited by bankruptcy, insolvency or other laws
affecting the enforcement of creditors' rights generally and by general
principles of equity, (c) all balance sheets, profit and loss statements. and
other financial statements and other information furnished to the Bank in
connection with the Liabilities are accurate and fairly reflect the financial
condition of the Persons to which they apply on their effective dates, including
contingent liabilities of every type, which financial condition has not changed
materially and adversely since those dates, (d) no litigation, claim,
investigation. administrative proceeding or similar action (including those for
unpaid taxes) is pending or threatened against it, and no other event has
occurred which may in any one case or in the aggregate materially adversely
affect it or any of its Subsidiaries' financial condition, properties, business,
affairs or operations other than litigation, claims, or other events, if any,
that have been disclosed to and acknowledged by the Bank in writing, (e) all of
its tax returns and reports that are or were required to be filed, have been
filed, and all taxes, assessments and other governmental charges have been paid
in full, except those presently being contested by it in good faith and for
which adequate reserves have been provided, (0 it is not an "investment company"
or a company "controlled" by an "investment company", within the meaning of the
Investment Company Act of 1940, as amended, (g) it is not a "holding company",
or a "subsidiary company" of a "holding company" or an "affiliate" of a "holding
company" or of a "subsidiary company" of a "holding company" within the meaning
of the Public Utility Holding Company Act of 1935, as amended, (h) there are no
defenses or counterclaims, offsets or adverse claims, demands or actions of any
kind, personal or otherwise, that it could assert with respect to this agreement
or the Credit Facilities, (i) it owns, or is licensed to use, all trademarks,
trade names, copyrights, technology, know-how and processes necessary for the
conduct of its business as currently conducted, and (j) no part of the proceeds
of the Credit Facilities will be used for "purchasing" or "carrying" any "margin
stock" within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System of the
United States (the "Board") as now and from time to time hereafter in effect or
for any purpose which violates the provisions of any regulations of the Board or
any other Legal Requirement. The Borrower, other than a natural Person, further
represents that: (a) it is duly organized and validly existing under the laws of
the state where it is organized and is in good standing in its state of
organization and each state where it is doing business, and (b) the execution
and delivery of this agreement and the other Related Documents to which it is a
party and the performance of the obligations they impose (i) are within its
powers, (ii) have been duly authorized by all necessary action of its governing
body, and (iii) do not contravene the terms of its Organizational Documents or
other agreement or document governing its affairs.
 
7.   Default/Remedies. If any of the Credit Facilities is not paid at maturity,
whether by acceleration or otherwise, or if a default by anyone occurs under the
terms of this agreement, the Notes or any other Related Documents, then the Bank
shall have all of the rights and remedies provided by any law, equity or
agreement.
 
8.   Miscellaneous.
 
8.1    Notice. Any notices and demands under or related to this agreement shall
be in writing and delivered to the intended party at its address stated in this
agreement, and if to the Bank, at its main office if no other address of the
Bank is specified in this agreement, by one of the following means: (a) by hand;
(b) by a nationally recognized overnight courier service; or (c) by certified
mail, postage prepaid, with return receipt requested. Notice shall be deemed
given: (a) upon receipt if delivered by hand; (b) on the Delivery Day after the
day of deposit with a nationally recognized courier service; or (c) on the third
Delivery Day after the notice is deposited in the mail. "Delivery Day" means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of the change in
the manner provided in this provision.
 
8.2    No Waiver. No delay on the part of the Bank in the exercise of any right
or remedy waives that right or remedy. No single or partial exercise by the Bank
of any right or remedy precludes any other future exercise of it or the exercise
of any other right or remedy. The making of an advance during the existence of
any default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.
 
8.3    Integration. This agreement, the Notes, and the other Related Documents
embody the entire agreement and understanding between the Borrower and the Bank
and supersede all prior agreements and understandings relating to their subject
matter. If any one or more of the obligations of the Borrower under this
agreement or the Notes is invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining obligations of the
Borrower shall not in any way be affected or impaired, and the invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of the Borrower under
this agreement, the Notes and the other Related Documents in any other
jurisdiction.
 
 
7

--------------------------------------------------------------------------------

 
8.4   Joint and Several Liability. Each party executing this agreement as the
Borrower is individually, jointly and severally (solidarily) liable under this
agreement.
 
8.5   Governing Law and Venue. This agreement shall be governed by and construed
in accordance with the laws of the State of Louisiana (without giving effect to
its laws of conflicts). The Borrower agrees that any legal action or proceeding
with respect to any of its obligations under this agreement may be brought by
the Bank in any state or federal court located in the State of Louisiana, as the
Bank in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally. the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Louisiana is not a
convenient forum or the proper venue for any such suit, action or proceeding.
 
8.6    Survival of Representations and Warranties. The Borrower understands and
agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement or in any of the other Related Documents. The
Borrower further agrees that regardless of any investigation made by the Bank,
all such representations. warranties and covenants will survive the making of
the Credit Facilities and delivery to the Bank of this agreement, shall be
continuing in nature. and shall remain in full force and effect until such time
as the Liabilities shall be paid in full.
 
8.7   Non-Liability of the Bank. The relationship between the Borrower and the
Bank created by this agreement is strictly a debtor and creditor relationship
and not fiduciary in nature, nor is the relationship to be construed as creating
any partnership or joint venture between the Bank and the Borrower. The Borrower
is exercising its own judgment with respect to its business. All information
supplied to the Bank is for the Bank's protection only and no other party is
entitled to rely on such information. There is no duty for Bank to review,
inspect, supervise or inform the Borrower of any matter with respect to the
Borrower's business. The Bank and the Borrower intend that the Bank may
reasonably rely on all information supplied by the Borrower to the Bank,
together with all representations and warranties given by the Borrower to the
Bank, without investigation or confirmation by the Bank and that any
investigation or failure to investigate will not diminish the Bank's right to so
rely.
 
8.8   Indemnification of the Bank. The Borrower agrees to indemnify, defend and
hold the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors.
officers, employees and agents (collectively, the "Indemnified Persons")
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys'
fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts paid in settlement ("Claims") to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facilities, the Liabilities under this agreement or any other Related Documents
or the Collateral, except to the limited extent that the Claims are proximately
caused by the Indemnified Person's gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive the termination of
this agreement and shall not be affected by the presence, absence or amount of
or the payment or nonpayment of any claim under, any insurance.
 
8.9    Counterparts. This agreement may be executed in multiple counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts, taken together. shall constitute one and the same agreement
 
8.10    Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any other Related Documents.
 
8.11    Recovery of Additional Costs. If the imposition of or any change in any
Legal Requirement, or the interpretation or application of any thereof by any
court or administrative or governmental authority (including any request or
policy not having the force of law) shall impose, modify, or make applicable any
taxes (except federal, state, or local income or franchise taxes imposed on the
Bank), reserve requirements, capital adequacy requirements, Federal Deposit
Insurance Corporation (FDIC) deposit insurance premiums or assessments, or other
obligations which would (A) increase the cost to the Bank for extending,
maintaining or funding the Credit Facilities. (B) reduce the amounts payable to
the Bank under the Credit Facilities, or (C) reduce the rate of return on the
Bank's capital as a consequence of the Bank's obligations with respect to the
Credit Facilities, then the Borrower agrees to pay the Bank such additional
amounts as will compensate the Bank therefor, within five (5) days after the
Bank's written demand for such payment. The Bank's demand shall be accompanied
by an explanation of such imposition or charge and a calculation in reasonable
detail of the additional amounts payable by the Borrower, which explanation and
calculations shall be conclusive in the absence of manifest error.
 
 
8

--------------------------------------------------------------------------------

 
8.12    Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expenses and reasonable attorneys' fees (including the
fees of in-house counsel) incurred in connection with the development,
preparation and execution of, and in connection with the enforcement or
preservation of any rights under, this agreement, any amendment, supplement, or
modification thereto, and any other Related Documents. These costs and expenses
include without limitation any costs or expenses incurred by the Bank in any
bankruptcy, reorganization, insolvency or other similar proceeding.
 
9.
USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver's
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.
 
10.
WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 
11.
JURY WAIVER. THE BORROWER AND THE BANK HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
FINANCING DESCRIBED HEREIN.

 

  Address(es) for Notices:     BORROWER                   660 La Bauve Drive    
Blackwater Georgia, L.L.C.     Westwego, LA 70094                  
 By:    Blackwater Midstream Corp., Sole Member                              
Attn:
Donald St.Pierre
    By:
/s/ Dale Chatagnier
   
 
     
Name: Dale Chatagnier
   
 
     
Title: COO/Secretary
                                Addresss for Notices:       BANK:              
    201 St. Charles Avenue, 28th Floor       JPMorgan Chase Bank, N.A.     New
Orleans, LA 70170                                 By:               Name:  
Attn:         Tittle:  

 
 
9

